Citation Nr: 0317708	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  97-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PSTD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1965 
to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Hartford, Connecticut.  

By an August 1999 action, the Board remanded this case for 
additional development.


FINDINGS OF FACT

1.  The appellant does not have PTSD.

2.  It is likely that the appellant's diagnosed anxiety 
disorder is attributable to his period of military service.  


CONCLUSIONS OF LAW

1.  The appellant does not have PTSD that is the result of 
disease or injury incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2002).

2.  Service connection for an anxiety disorder is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's DD-214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from November 1965 to October 1967.  The 
appellant's DD-214 also shows that his last duty assignment 
was with the 511th General Supply Company, APO SF 96233, and 
that he had nine months and 25 days of foreign service.  

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disability, to 
include PTSD.  The records show that in October 1967, the 
appellant underwent a separation examination.  At that time, 
in response to the question as to whether the appellant had 
ever had, or if he currently had, nervous trouble of any 
sort, frequent trouble sleeping, depression or excessive 
worry, or frequent or terrifying nightmares, the appellant 
responded "no."  He was clinically evaluated as normal for 
psychiatric purposes.  

In October 1996, the RO received outpatient treatment records 
from the Newington VA Medical Center (VAMC), dated from 
January to September 1996.  The records show that the 
appellant received intermittent treatment for anxiety/panic 
attacks during that period of time.  According to the 
records, the appellant was taking medication for his anxiety.  

In October 1996, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  The appellant indicated that 
while he was in the military, his unit was sent to Southeast 
Asia on December 31, 1966.  The appellant stated that on that 
same day, his father died, but that he was not notified of 
his father's death until January 6, 1967.  He noted that the 
reason why he was not told earlier of his father's death was 
because his unit was on a "secret flight mission."  
According to the appellant, he was initially told of his 
father's death by the company clerk and then his company 
commander confirmed the news.  The appellant reported that he 
subsequently suffered from nightmares, night sweats, and 
dreams that his father was still alive.  He reported that it 
was arranged for him to return home for a period of time.  
According to the appellant, on his flight back to the United 
States, the airplane landed at Tan Son Nhut Air Base in 
Saigon, Vietnam, in order to drop off some other soldiers.  
The appellant stated that the airplane came under artillery 
and mortar attacks while it was on the ground, and that 
"rounds" started to explode on the runway.  He indicated 
that because of that incident, he experienced fear and 
"upsetting feelings" when he was confined in small or 
crowded spaces.  The appellant noted that he finally arrived 
home on January 10, 1967, but that his father's funeral had 
already taken place, which reinforced his nightmares.  

In the October 1996 statement from the appellant, he reported 
that at the end of January 1967, he returned to his duty 
station.  The appellant revealed that in April 1967, he was 
assigned to go on temporary duty from Korat, Thailand, to 
Udorn, Thailand.  He stated that while his group waited for 
transportation, shots were fired at them and the soldier 
standing next to him was shot in the head.  According to the 
appellant, that incident also triggered nightmares for him.  

In November 1996, the RO received private medical records 
from the Hartford Hospital, dated from October 1993 to 
November 1994.  The records reflect that in November 1994, 
the appellant was treated after complaining of palpitations 
and a history of anxiety.  The pertinent diagnosis was 
anxiety.  

In November 1996, the appellant underwent a VA PTSD 
examination.  At that time, he stated that his father had 
died while he was in transit to Vietnam, and that he did not 
hear about it until a week later.  The appellant indicated 
that he had been having dreams about his father still being 
alive, which affected him to the extent that he would wake up 
startled and fearful.  He also stated that while he was 
stationed in Thailand, there was an occasion where the 
soldier standing next to him was shot in the head by a 
sniper.  According to the appellant, he felt guilty that he 
survived while that soldier died.  The appellant reported 
that during service, he was not involved in active warfare 
and did not carry body bags.  He noted that after his 
discharge, he initially went from job to job, but that he 
finally obtained employment with the state of Connecticut and 
had been able to advance and become an accountant.  According 
to the appellant, he had worked as an accountant for the past 
20 years.  The appellant indicated that he occasionally felt 
dysphoric, but that he had no suicidal or homicidal 
ideations.  

Upon mental status evaluation, there was no evidence of self-
neglect or psychosis.  Rapport and eye contact were 
maintained.  The appellant's mood was mildly depressed and 
emotional, and his affect was appropriate to the mood.  
Speech was relevant and coherent.  There was no evidence of 
auditory hallucinations or delusions.  Thought content was 
normal.  The appellant appeared somewhat anxious during the 
interview.  Cognitive functions, including orientations, 
memory, and abstract thinking, were satisfactory.  The 
diagnoses were the following:  (Axis I) anxiety disorder, not 
otherwise specified, (Axis IV) current social functioning; 
marital problems, and (Axis V), Global Assessment of 
Functioning (GAF) score of 55.  The examiner stated that the 
appellant did not meet the diagnostic criteria for PTSD.  
According to the examiner, the appellant's main symptom was 
that of an anxiety disorder which may have been precipitated 
or aggravated by his father's death while he was in transit 
to Vietnam.  According to the examiner, the dreams relating 
to the appellant's father could not be considered symptoms of 
PTSD.  The examiner noted that the appellant's symptomatology 
was suggestive of an anxiety disorder, rather than PTSD.  

In a private medical statement from L.G., M.D., dated in June 
1997, Dr. G. indicated that in November 1994, the appellant 
had presented himself for psychiatric evaluation and 
treatment.  Dr. G. stated that the appellant had been 
referred by his cardiologist, secondary to apparently 
experiencing a series of severe panic attacks and some 
agoraphobia.  Dr. G. noted that the appellant had no history 
of prior psychiatric illness or treatment.  According to Dr. 
G., the appellant had been placed on medication and his panic 
disorder had abated and he had done relatively well since 
that time.  Dr. G. reported that he currently saw the 
appellant every three to four months for supportive 
psychotherapy and medication management, and that although 
the appellant no longer experienced panic attacks, he did 
remain a somewhat anxious individual who often ruminated over 
life's pressures.  According to Dr. G., during his work with 
the appellant, he learned that in 1967, the appellant was on 
an aircraft headed to Southeast Asia when his father died.  
The appellant was not notified promptly of his father's death 
and therefore was not able to attend the funeral.  Dr. G. 
stated that the appellant still experienced nightmares and 
dreams involving his father, and that he often believed that 
his father was still living.  Dr. G. indicated that during 
the appellant's tour of duty, a soldier standing next to him 
was shot and killed.  According to Dr. G., the appellant had 
experienced great guilt over that event and at times 
experienced nightmares involving that situation.  Dr. G. 
noted that the appellant also seemed to have difficulty when 
placed in enclosed places, which the appellant believed was 
secondary to his being involved in a mortar and artillery 
attack during his experience in Vietnam.  

In July 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had been receiving 
treatment from Dr. G. since 1994 following a panic attack.  
(Transcript (T.) at pages (pgs.) 4 & 5).  The appellant 
stated that he was currently taking medication for his 
anxiety/panic attacks.  (Id.).  He indicated that his anxiety 
originated when his father died while he was in transit going 
overseas, and he was not notified right away of his father's 
death.  (T. at page (pg.) 4).  The appellant noted that he 
missed his father's funeral and that he still had nightmares 
that his father was alive.  (T. at pg. 6).  He reported that 
while he was stationed in Southeast Asia, he was sent to 
Udorn, Thailand, and that while his unit was at temporary 
duty station waiting for transit, a shot rang out and the 
soldier who was standing next to him was shot in the head and 
died.  (T. at pgs. 6 & 7).  According to the appellant, he 
still has nightmares about that incident.  (T. at pg. 7).  
The appellant testified that he did not know the last name of 
the soldier and that he thought that his first name was 
"D[]."  (Id.).  

In December 1998, Dr. G. submitted a statement to the RO in 
support of the appellant's contentions that he had developed 
PTSD secondary to his experiences during the Vietnam 
conflict.  In the statement, Dr. G. indicated that as noted 
in his previous June 1997 statement, he had been treating the 
appellant since November 1994 for severe panic attacks and 
some agoraphobia.  Dr. G. noted that as he had gotten to know 
the appellant, he believed that the appellant experienced a 
"symptom complex quite consistent with a chronic post-
traumatic stress disorder."  

In a statement from the appellant to the RO, dated in 
September 1999, the appellant indicated that the soldier who 
was killed while standing next to him was a member of the 
501st "Log Division."  

In September 1999, the RO received private medical records 
from the New Britain General Hospital.  The records show that 
in October 1994, the appellant was treated in the Emergency 
Room for a rapid heart rate.  The diagnosis was chest 
pain/rapid heart beat.  

In a letter from Mr. D.H., Director of the Center for Unit 
Records Research at the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR), dated in June 2001, Mr. 
H. stated that they had verified that attacks had occurred at 
the Tan Son Nhut Air Force Base during the appellant's tour 
of duty in Thailand.  However, Mr. H. indicated that they 
were not able to place the appellant or the 511th General 
Supply Company (511th GS Co) in Tan Son Nhut.  Mr. H. noted 
that he had enclosed a 1966 to 1967 unit history submitted by 
the 511th GS Co.  According to Mr. H., the record documented 
the mission and location of the unit, and the history did not 
state that unit elements stopped at Tan Son Nhut enroute to 
Thailand.  Mr. H. stated that the appellant's DA Form 20 
documented the 511th GS Co as his assignment in Thailand from 
January 4, 1967 to October 24, 1967.  Mr. H. also indicated 
that they were unable to research the incident involving the 
shooting of a soldier, and that the 501st Logistics Division 
(501st Log Div) was not a valid unit designation.  Mr. H. 
further noted that morning reports submitted in 1967 by the 
511th GS Co listed the appellant as returning to the United 
States on January 5, 1967 for emergency leave.  However, Mr. 
H. noted that no reason for the leave was provided.  

In a private medical statement from Dr. G. to the RO, dated 
in July 2002, Dr. G. indicated that he had been treating the 
appellant for the last seven and a half years.  Dr. G. 
reported that it was his medical opinion that the appellant 
carried the diagnosis of PTSD, chronic type.  According to 
Dr. G., it was likely that that syndrome was a result of the 
appellant's military experiences from November 1965 to 
October 1967.  

In August 2002, the RO received outpatient treatment records 
from the Newington VAMC, from April 1999 to July 2002.  The 
records show that in October 2000, it was noted that the 
appellant was receiving treatment from a private psychiatrist 
for depression/anxiety.  In August 2002, the RO also received 
copies of private medical records, from December 1998 to 
March 1999.  However, the Board notes that the records are 
not signed by any physician and it is unclear from the 
evidence of record where they originated.  The records show 
intermittent treatment for the appellant's panic attacks and 
nightmares, including nightmares about his father.  

In September 2002, the appellant underwent a VA PTSD 
examination which was conducted by a Dr. A.M.  At that time, 
Dr. M. noted that the appellant's claims file was not 
available for review.  The Board observes that because the 
appellant's claims file was unavailable for review, Dr. M. 
conducted a brief interview with the appellant, but he did 
not provide a diagnosis.  During the interview, the appellant 
reported that his difficulties with anxiety began on January 
1, 1967, when his father died of a sudden heart attack while 
he was in transit to Thailand.  The appellant stated that he 
was informed of his father's death approximately one week 
later and was given the opportunity to return home.  He 
indicated that while he did return home, he missed the 
funeral and revealed that there was "no closure."  The 
appellant noted that subsequently, he returned to Southeast 
Asia and experienced two traumatic incidents.  According to 
the appellant, the first incident was when the plane he was 
on was shelled while landing in Saigon.  In addition, the 
appellant stated that the second traumatic incident occurred 
while he was in Kurat, Thailand, awaiting transport to Udorn, 
and the soldier standing next to him was shot by sniper fire 
and died.  

The Board notes that because the appellant's claims file was 
unavailable for review at the time of his September 2002 VA 
PTSD examination, the appellant's examination was 
rescheduled.  In January 2003, the appellant underwent 
another VA PTSD examination which was again conducted by Dr. 
M.  At that time, Dr. M. noted that he had reviewed the 
appellant's claims file.  Dr. M. stated that the appellant 
described a variety of anxiety and depressive-related 
symptoms.  The appellant reported frequent nightmares of his 
father being alive, as well as of the soldier being shot in 
Udorn.  He stated that he experienced nightmares four to five 
times per week.  The appellant revealed a history of chronic 
sleep disturbance since his service, with difficulty falling 
asleep and midnight awakening due to nightmares.  According 
to Dr. M., the appellant indicated some history of anger and 
significant social anxiety, with partial panic symptoms and 
avoidance of a variety of social situations such as crowded 
places.  The appellant generally reported having a low stress 
tolerance and remained socially isolated with a few friends.  
Dr. M. stated that in addition to those symptoms, the 
appellant reported a history of compulsive symptoms dating 
specifically to his time in the service immediately following 
his return home from Asia following his father's death.  The 
appellant recalled developing significant anxiety and 
compulsive symptoms immediately thereafter.  Dr. M. also 
noted that the appellant's current presentation was 
complicated slightly by recent medical events since his prior 
interview in September 2002.  According to Dr. M., the 
appellant had undergone two angioplasties and had been 
diagnosed with coronary artery disease.  In addition, Dr. M. 
stated that the appellant worked for the state of Connecticut 
and that due to state budget cuts, was at risk for being laid 
off from state employment.  

Upon mental status evaluation, the appellant's affect was 
blunted, and his mood was "down" and somewhat anxious.  The 
appellant's thought process was slightly circumstantial with 
some "perseveration" related to medical illness, including 
his history of hypertension and apparent potassium 
deficiencies.  He reported a history of suicidal ideations 
when drinking, but denied any current suicidal ideations and 
denied any history of hallucinations.  There was no evidence 
of acute paranoia on examination, although the appellant did 
note becoming anxious in crowded public places.  The 
appellant's cognition was grossly intact and his judgment was 
intact.  The appellant's insight was fair to poor.  The 
diagnoses included the following: (Axis I) anxiety disorder 
not otherwise specified, (Axis IV) stressors in the military; 
recent medical threat of employment lay-offs, and (Axis V) 
GAF score of 58; highest GAF score in the past year of 58.  

In the appellant's January 2003 VA PTSD examination report, 
Dr. M. stated that the appellant continued to present with a 
relatively similar constellation of anxiety symptoms as noted 
in the original VA PTSD examination report, dated in November 
1996.  Dr. M. noted that his impression remained "remarkably 
consistent" with the diagnosis in the November 1996 VA 
examination report.  According to Dr. M., the appellant's 
anxiety disorder, not otherwise specified, comprised partial 
symptoms of PTSD (though those were quite limited).  Dr. M. 
reported that the appellant described a history indicating 
the acute onset of obsessive-compulsive symptoms immediately 
following his return to the states upon news of his father's 
death and denied any pre-military history of obsessive-
compulsive or other anxiety symptoms.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A. §§ 1101, 112, 
113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2002).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 
(2002).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when here is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

PTSD

In the instant case, the appellant contends that while he was 
stationed in Southeast Asia, he experienced approximately 
three events that he felt were traumatic.  The appellant 
maintains that he currently suffers from PTSD attributable to 
those in- service events.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his own opinion that he 
currently suffers from PTSD which is related to his period of 
active service, is not competent evidence.

In this case, the Board finds that the preponderance of the 
evidence is against the claim of service connection for PTSD.  
In this regard, the Board notes that the appellant's service 
medical records are negative for any complaints or findings 
of PTSD.  In addition, the appellant's separation 
examination, dated in October 1967, shows that at that time, 
the appellant was clinically evaluated as normal for 
psychiatric purposes.  Moreover, the Board recognizes that in 
the private medical statement from Dr. G., dated in July 
2002, Dr. G. opined that the appellant carried the diagnosis 
of PTSD, chronic type, and that it was likely that his PTSD 
was a result of his military experiences from November 1965 
to October 1967.  However, the Board notes that Dr. G.'s 
diagnosis is contradicted by the two VA examiners in the 
November 1996 and January 2003 VA examination reports.  The 
Board observes that in both the November 1996 and the January 
2003 VA examination reports, the examiners, after reviewing 
the entire file, diagnosed the appellant with an anxiety 
disorder, not otherwise specified.  In this regard, the Board 
notes that in the November 1996 VA examination report, the 
examiner specifically stated that the appellant did not meet 
the diagnostic criteria for PTSD, and that the appellant's 
symptomatology was suggestive of an anxiety disorder, rather 
than PTSD.  Furthermore, in the January 2003 VA examination 
report, although the examiner reported that the appellant's 
anxiety disorder comprised partial symptoms of PTSD, he also 
noted that those symptoms were quite limited.  The Board 
observes that the conclusions reached by the examiners in the 
appellant's November 1996 and January 2003 VA examinations 
are consistent with the evidence of record, which is negative 
for any medical evidence showing treatment for PTSD or a 
diagnosis of PTSD, other than the one provided by Dr. G.  
Consequently, the Board gives greater weight to the opinions 
of the VA examiners who conducted the November 1996 and 
January 2003 VA examinations.  Thus, in light of the 
foregoing, the Board concludes that the totality of the 
medical evidence of record does not show that the appellant 
has PTSD.  The preponderance of the evidence is against the 
claim.

Psychiatric Disability Other Than PTSD

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for an acquired 
psychiatric disability other than PTSD, currently diagnosed 
as an anxiety disorder, is warranted.  In the instant case, 
the appellant contends that due to the fact that his father 
died while he was in transit to Southeast Asia, and that he 
did not hear about it until a week later, he developed 
anxiety and started having nightmares that his father was 
still alive.  In this regard, the Board notes that the 
USASCRUR confirmed that the appellant served in the 511th 
General Supply Company stationed in Thailand, from January 4, 
1967 to October 24, 1967.  The USASCRUR also noted that 
morning reports submitted in 1967 by the 511th GS Co listed 
the appellant as returning to the United States on January 5, 
1967 for emergency leave.  Although the USASCRUR noted that 
no reason for the leave was provided, the Board will accept 
as true that the appellant returned to the United States in 
January 1967 in order to be with his family following his 
father's death.  

The Board further notes that in the appellant's November 1996 
VA examination, the appellant was diagnosed with an anxiety 
disorder, not otherwise specified, and the examiner opined 
that the appellant's anxiety disorder may have been 
precipitated or aggravated by his father's death while he was 
in transit to Southeast Asia.  In addition, the Board 
observes that in the appellant's January 2003 VA examination, 
he was again diagnosed with an anxiety disorder, not 
otherwise specified, and the examiner stated that the 
appellant described a history indicating the acute onset of 
obsessive-compulsive symptoms immediately following his 
return to the states upon news of his father's death and 
denied any pre-military history of obsessive-compulsive or 
other anxiety symptoms.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West 2002), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In the instant case, the Board concludes that 
the medical opinions from the appellant's November 1996 and 
January 2003 VA examinations are not speculative and 
demonstrate more than a remote possibility of a connection 
between the appellant's currently diagnosed anxiety disorder 
and his period of active service, specifically the occasion 
where his father died while he was in transit to Southeast 
Asia.  Thus, despite the absence of clinically demonstrated 
problems until years after service, the Board finds that the 
evidence for and against the appellant's claim is in a state 
of relative equipoise.  With reasonable doubt resolved in the 
appellant's favor, the Board therefore concludes that 
entitlement to service connection for an anxiety disorder is 
warranted.  

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claims addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  The evidence 
of record includes the appellant's service medical records, 
private medical records from the Hartford Hospital, dated 
from October 1993 to November 1994, private medical records 
from the New Britain General Hospital, dated in October 1994, 
outpatient treatment records from the Newington VAMC, from 
January to September 1996, and from April 1999 to July 2002, 
statements from the appellant, dated in October 1996 and 
September 1999, a November 1996 VA PTSD examination report, 
private medical statements from Dr. G., dated in June 1997, 
December 1998, and July 2002, private medical records, from 
December 1998 to March 1999, a letter from the USASCRUR, 
dated in June 2001, a September 2002 VA PTSD examination 
report, and a January 2003 VA PTSD examination report.  In 
addition, the appellant has been afforded the opportunity to 
present evidence and argument in support of the claims, 
including at a personal hearing.  Moreover, in a June 2002 
letter from the RO to the appellant, and in the March 2003 
Supplemental Statement of the Case (SSOC), the appellant was 
informed of the enactment of the VCAA and its content.  The 
Board also finds that the discussions in the rating 
decisions, the statement of the case, the supplemental 
statements of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, these documents have indicated to the appellant 
what was required of him, and what evidentiary development VA 
would undertake on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant VA examinations pertinent to his service connection 
claims.  In this regard, in an August 1999 action, the Board 
remanded this case.  In accordance with the August 1999 
remand, in September 2002 and January 2003, the appellant 
underwent VA examinations pertinent to his service connection 
claims.  Thus, the facts relevant to this appeal have been 
fully developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an anxiety disorder is 
granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

